Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 and 15 are allowed. 
Claims 3-7, 9-12 and 14 are allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance:  regarding claim 1
Prior art of records, Hayashi (US 2016/0064397) does not disclose or render obvious the claimed limitation including “forming a stacked film in which a second conductive film for a control gate electrode and a cap insulating film are stacked in this order, on the gate insulating film; forming a first gate structure portion and a second
gate structure portion separate from each other by removing a part of the stacked film; and forming a sacrificial layer on the semiconductor substrate so as to fill an opening formed between the first gate structure portion and the second gate structure portion”
in view of all other limitations of claim 1.	
	Regarding claim 15, Prior art of records, Hayashi (US 2016/0064397) does not disclose or render obvious the claimed limitation including “forming a stacked film in which a second conductive film for a control gate electrode and a cap insulating film are
stacked in this order, on the gate insulating film; and removing a part of the stacked film to form the gate structure configured of the other part of the stacked film.” in view of all other limitations of claim 15.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816